Citation Nr: 0821093	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-07 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased initial rating for service-
connected tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to July 
1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (the RO).

The veteran and his spouse presented testimony before the 
undersigned Acting Veterans Law Judge at the RO in September 
2007.  A transcript of this hearing has been associated with 
the veteran's VA claims folder.  At the hearing, a motion to 
advance the case on the Board's docket was granted on account 
of the veteran's advanced age.  See 38 C.F.R. § 20.900(c) 
(2007).

This case was most recently remanded by the Board in November 
2007 so that a Statement of the Case (SOC) could be issued 
with respect to the issue of entitlement to an increased 
initial rating for tinnitus.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).


FINDINGS OF FACT

1.  The RO granted the veteran service connection for 
tinnitus in a February 2005 rating decision.  An initial 10 
percent disability rating was assigned. 

2.  The veteran submitted a Notice of Disagreement with 
respect to the initial 10 percent rating assigned for 
tinnitus in June 2005; a SOC was subsequently issued in 
February 2008.  

3.  The veteran has not submitted a Substantive Appeal (VA 
Form 9) regarding the issue of entitlement to an increased 
initial rating for tinnitus and a request for an extension of 
the time limit for filing a Substantive Appeal is not of 
record.  


CONCLUSION OF LAW

The veteran has not submitted a timely Substantive Appeal 
with regard to the issue of an increased initial rating for 
tinnitus; the case must be dismissed.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction, this case was most recently 
before the Board in November 2007 at which time the Board, 
inter alia, remanded the issue of entitlement to an increased 
initial rating for tinnitus for issuance of a SOC.  
See Manlincon, supra.  Pursuant to the Board's remand, the 
veteran was provided a SOC regarding the rating assigned for 
tinnitus in February 2008.  Following this action, the case 
was returned to the Board.

To date, the veteran has not filed a Substantive Appeal or 
requested an extension of the time allowed to file the same.  
The time limit for filing either document has expired.  See 
38 C.F.R. §§ 20.302, 20.303 (2007).  In the absence of a 
timely-filed substantive appeal, the Board is without 
jurisdiction to adjudicate the case on the merits and the 
issue of entitlement to an increased initial rating for 
tinnitus must accordingly be dismissed.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.303 (2007).






	(CONTINUED ON NEXT PAGE)



ORDER

The issue of an increased initial rating for service-
connected tinnitus is dismissed.



____________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


